Citation Nr: 1028375	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  10-03 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right eye condition, to 
include loss of vision.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1945 to July 1947.  
The appellant is his daughter, who has been appointed as his 
legal custodian due to mental incompetency.  Please note this 
appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2009 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  Such decision framed the 
issue as "service connection for refractive error also claimed 
as loss of vision or eye disability."  Although the RO did not 
specify which eye was at issue, the Veteran has been service-
connected for a left eye disability effective since April 1990.  
As such, to the extent that the claim on appeal pertains to the 
left eye, it is moot.  Accordingly, the Board's decision herein 
addresses the issue of entitlement to service connection for a 
right eye condition, to include loss of vision.

The appellant requested and was scheduled for a videoconference 
hearing before a member of the Board in April 2010.  However, as 
she failed to appear and has not requested that the hearing be 
rescheduled, the hearing request is considered to have been 
withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(d) (2009).

The appellant has asserted several times that the 
Veteran's vision or blindness has worsened.  See, e.g., 
statements dated in December 2008 (accompanying "service 
connection" claim for impaired vision or eye condition) 
and January 2010.  Accordingly, a claim for an increased 
rating for the service-connected left eye disability has 
been raised by the record.  As such claim has not been 
adjudicated by the agency of original jurisdiction (AOJ), 
the Board does not have jurisdiction, and it is referred 
to the AOJ for appropriate action.  


FINDINGS OF FACT

The Veteran has currently has a right eye disability manifested 
by loss of vision and dry eyes; however, the evidence does not 
reflect that such disability was incurred or aggravated as a 
result of any incident, disease, or injury during active duty 
service.


CONCLUSION OF LAW

A right eye disability, to include loss of vision, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110¸ 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations require VA to provide claimants with 
notice and assistance in substantiating a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not in the record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Proper VCAA notice must be provided to a claimant 
prior to the initial unfavorable decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the appellant was advised in a February 2009 letter, 
prior to the initial unfavorable rating decision, of the evidence 
and information necessary to substantiate a service connection 
claim, the responsibilities of the Veteran and VA in obtaining 
such evidence, and the evidence and information necessary to 
establish a disability rating and an effective date, in accordance 
with Dingess/Hartman.  

With respect to the duty to assist, service treatment records and 
post-service VA treatment records have been obtained and 
considered.  There is no indication that the Veteran is in receipt 
of disability benefits from the Social Security Administration 
(SSA) for the claimed disability.  The appellant has not claimed, 
and there is no other indication, that any records remain 
outstanding that are necessary to decide the service connection 
claim.  The Board notes that a September 2006 VA treatment record 
indicates that the Veteran was going to go to a private 
ophthalmologist for new eye glasses.  However, the evidence of 
record already reflects that the Veteran has a current right eye 
disability.  Moreover, neither the appellant, the Veteran, nor the 
representative has claimed that any VA or private provider has 
indicated that the Veteran's right eye disability is due to 
service.  The Board further notes that a VA eye examination for 
compensation purposes was not provided during the course of the 
current appeal.  However, as discussed in detail below, although 
the evidence of record establishes a current right eye disability, 
there is no evidence of any injury, disease, or incident affecting 
the right eye during service, and no indication that the current 
disability is related to service.  As such, it is not necessary to 
obtain a VA examination or opinion.  See McLendon v. Nicholson, 20 
Vet. App. 79, 81-83 (2006).  

For the foregoing reasons, the Board finds that the evidence of 
record is sufficient to adjudicate the service connection claim 
for a right eye condition, and no further development is 
necessary.  In the circumstances of this case, a remand would 
serve no useful purpose, as it would unnecessarily impose 
additional burdens on VA with no benefit to the appellant.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In this regard, VA has 
satisfied its duties to inform and assist the appellant at every 
stage in this case, at least insofar as any errors committed were 
not harmful to the essential fairness of the proceedings.  As 
such, the appellant will not be prejudiced by a decision on the 
merits of the claim.

II. Analysis

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is 
diagnosed after discharge, service connection may be granted when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d).  

Generally, to establish direct service connection, there must be 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  38 C.F.R. § 3.304; see also Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), if a 
condition was noted during service, the nexus element may be 
established based on competent medical or lay evidence of 
continuity of symptomatology.  Barr, 21 Vet. App. at 307.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, all reasonable doubt will be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In a statement accompanying her December 2008 claim for service 
connection for loss of vision or an eye condition, the appellant 
asserted that the Veteran is having more problems seeing and can 
barely see due to cataracts, his lubricating eye drops are 
insufficient, and he lost his new glasses.  As noted above, to 
the extent that these statements pertain to the left eye, they 
are referred back to the AOJ for appropriate action on a an 
increased rating claim.  

Medical evidence of record confirms a currently diagnosed right 
eye disability.  In particular, a December 1998 QTC examination 
report reflects a diagnosis of bilateral cortical cataracts.  At 
a July 2003 QTC examination, the Veteran reported having black 
spots and haze bilaterally, with the left eye greater than the 
right, as well as dry eyes for which he used artificial tears.  
Testing revealed moderate astigmatism bilaterally, as well as 
best-corrected distance vision of 20/50  and best-corrected 
reading vision of 20/40 bilaterally.  The Veteran was diagnosed 
with mild cortical cataracts bilaterally, with no acute disease 
in either eye.  The examiner opined that the cataracts did not 
significantly affect his vision at that time.  VA treatment 
records dated in April 2006 and September 2006 reflect diagnoses 
of refractive error and senile bilateral cataracts, and that the 
Veteran uses eyeglasses.  Similar to these more recent records, 
an April 1981 VA treatment record reflects a diagnosis of mild 
astigmatism and presbyopia in the right eye.

To the extent that the Veteran's documented astigmatism and 
presbyopia constitute congenital or developmental defects, such 
as a refractive error, these conditions generally are not subject 
to service connection as a matter of law, as they are not 
considered to be a disease or injury for VA compensation 
purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  However, service 
connection may be granted if such a defect is subject to, or 
aggravated by, a superimposed disease or injury during service 
which results in additional disability.  See VAOPGCPREC 82-90 
(July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); see 
also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Natali v. 
Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004).  

Neither the appellant nor the Veteran have claimed that any of 
his current right eye disabilities were incurred or aggravated as 
a result of active duty service.  Rather, the Veteran has only 
reported that he injured his left eye during service.  In 
particular, he has stated that he had a bad left eye infection 
from a gunpowder burn in 1945, he was later diagnosed with 
uveitis in the left eye, and he continued to have intermittent 
episodes of uveitis after service.  See, e.g., April 1984 and May 
1995 statements from Veteran, December 1998 and July 2003 QTC 
examination reports.  This is consistent with the Veteran's 
service treatment records, which reflect treatment in July 1945 
for severe, acute retinitis in the left eye of undetermined 
cause, with 20/20 vision bilaterally.  There is no documented 
treatment for a right eye injury or disease during service.  

Furthermore, no medical professional has indicated that any of 
the Veteran's current right disabilities are related to service.  
Indeed, an April 2006 VA treatment record indicates that the 
Veteran has bilateral senile cataracts, or cataracts associated 
solely with aging.  See Dorland's Illustrated Medical Dictionary 
309 (31st ed. 2007).  

Accordingly, while the Veteran has a current right eye 
disability, to include loss of vision, the evidence of record 
does not establish that such disability was incurred or 
aggravated as a result of any incident, disease, or injury during 
service.  As the preponderance of the evidence is against 
granting service connection for a right eye disability, the 
benefit of the doubt doctrine does not apply and the claim must 
be denied.  38 C.F.R. § 3.102.


ORDER

Service connection for a right eye condition, to include impaired 
vision, is denied.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


